Citation Nr: 1441708	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-03 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The appellant had active service from October 2003 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2014, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 


REMAND

The appellant contends that she has a low back disability that began in service and was aggravated during training from running and hiking.  A March 2003 report of medical history shows that she denied recurrent back pain or any back problem.  A November 16, 2003 service treatment record shows that the Veteran gave a history of putting a rucksack on her back four days earlier and hearing a "pop."  She stated that her pain had increased.  A sick slip for that day shows that the Veteran had back pain, remarks "sciatica" and it was noted that it radiated to her legs.  A November 25, 2003, medical evaluation board proceedings report shows that the Veteran was diagnosed with spondylolisthesis that was found to have existed prior to service and was not permanently aggravated by service.  It was recommended that the appellant be separated from service.

A January 2004 private radiology report shows an impression of negative findings of the lumbar spine without evidence for spondylosis or spondylolisthesis.  A November 2008 private x-ray report shows an impression of overall unremarkable, except for mild L5-S1 disc narrowing.  Private medical records show that she is diagnosed with back pain, fibromyalgia, and rheumatoid arthritis.

A December 2010 VA spine examination report shows that imaging studies revealed an impression of unremarkable lumbar spine.  The diagnosis was low back pain complaint with normal x-ray.  There was no evidence of spondylolisthesis currently.  The examiner opined that the appellant's low back condition was less likely as not caused by or a result of back complaints in service.  The examiner stated that subjectively, her history was consistent with mechanical low back strain.  However, there was a lack of objective evidence to support her claim that a low back condition was a chronic disability related to her active duty service.  

Initially, the Board notes that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Noted denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1) (2013). 

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003). Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.

In light of the above, the Board finds that the December 2010 medical opinion is not dispositive of the issue because the examiner has not yet addressed the standard incorporated in the law as to a pre-existing condition.  The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service. VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004).

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran must be provided a VA examination and opinion, that includes consideration of whether there is clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an medical doctor examiner to determine the etiology of any diagnosed low back disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  The examiner should provide the following:

(a) The examiner should set forth all diagnosed low back disabilities.  

(b) The examiner should opine whether each diagnosed low back disability (to include the spondylolisthesis diagnosed during service) clearly and unmistakably existed prior to the appellant's entry into service. 

(c) If the examiner determines that any low back disability clearly and unmistakably existed prior to entry into service, the examiner should state whether there is clear and unmistakable evidence that the preexisting low back disability did not increase in severity during service. 

(d) If any preexisting low back disability underwent an increase in disability during service, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the increase in disability was beyond the natural progress of the disease. 

(e) For each diagnosed low back disability that did not clearly and unmistakably exist prior to service, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the low back disability had its onset during service, or is related to any event of service, to include the incident of back pain noted in the service medical records.  

2.  Then, readjudicate the claim.  If any decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

